PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/163,204
Filing Date: 17 Oct 2018
Appellant(s): Bitterfeld et al.



__________________
Travis H. Dubose
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/06/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 5-8, 12, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0113588 (“Chekina”), in view of U.S. Pub. No. 2017/0345109 (“Cejnar”), and further in view of U.S. Pub. No. 2019/0007434 (“McLean”). Cejnar claims priority to U.S. Provisional App. No. 62/343,824, filed on 05/31/2016.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chekina-Cejnar-McLean as applied to claim 1 above, and further in view of U.S. Pub. No. 2009/0282391 (“Gutierrez”).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over ChekinaCejnar-McLean as applied to claim 1 above, and further in view of U.S. Pub. No. 2017/0046510 (“Chen”).

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over ChekinaCejnar-McLean as applied to claim 1 above, in view of U.S. Pat. No. 9,177,146 (“Lee”), and further in view of U.S. Pub. No. 2015/0033341 (“Schmidtler”).

Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chekina-Cejnar-McLean as applied to claims 1 and 14 above, and further in view of U.S. Pub. No. 2020/0012509 (“Khan”).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chekina-Cejnar-McLean as applied to claim 1 above, in view of U.S. Pat. No. 10,425,471 (“Chan”), in view of U.S. Pub. No. 2017/0022091 (“Styles”) and further in view of U.S. Pub. No. 2018/0137282 (“Rasanen”).

Claims 21 -23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chekina-Cejnar-McLean as applied to claims 1,14 and 18 above, and further in view of U.S. Pub. No. 2012/0008838 (“Guyon”).

Claims 21 -23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chekina-Cejnar-McLean as applied to claims 1,14 and 18 above, and further in view of U.S. Pub. No. 20017/0083825 (“Battersby”).

NEW GROUNDS OF REJECTION
NONE

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  NONE.

(2) Response to Argument

Ground of Rejection No. 1
Appellant argues that Cejnar is non-analogous prior art. Br. 9-14. In particular, Appellant argues that Cejnar is not in the same field of endeavor as appellant’s invention. Br. 10-12. Appellant argues that Cejnar is in the field of monitoring student activity in an educational environment, while the claimed invention is in the field of network discovery to discover applications within a managed network. Br. 10-11. Appellant argues that the categorization of student activity is not a classification of applications discovered during network discovery. Br. 11-12. 
Appellant’s argument is not persuasive because appellant has defined the field of endeavor too narrowly. In particular, the field of endeavor for applicant’s invention is the classification of applications using machine learning. See title. In Cejnar, the field of endeavor is the monitoring and analyzing of student activity. ¶ [0002]. In particular, analyzing the student activity includes the classification of applications used by the student. ¶ [0092] (“collects raw data related to the student's use of various other 

Appellant further argues that Cejnar does not address the same problem as appellant’s claimed invention. Br. 12-14. Appellant argues that Cejnar is related to the problem of how to monitor computer usage by a large number of students in a classroom, while the claimed invention is related to the problem of how to classify discovered applications that cannot be classified using predetermined discover patterns during network discovery. Br. 12-13.
Appellant’s argument is not persuasive because the proper analysis is not whether the problem being solved by Cejnar is the same as the problem being solved by appellant’s claimed invention. Instead, the proper analysis is whether the teachings of Cejnar are reasonably pertinent to the problem being solved by appellant’s invention. In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004) ("if the reference is not within the field of the inventor's endeavor, whether the reference still is reasonably pertinent to the particular problem with which the inventor is involved”). Here, the teachings of Cejnar are reasonably pertinent to the problem being solved by appellant because Cejnar teaches the categorization of newly encountered applications for which a categorization does not already exist. ¶ [0107] (“If one or more other applications are identified, those could then be compared with data in the categories database (132) to determine if categorization is then possible. If so, the category assigned for the "unknown" application would be that of the corresponding "known" application(s) in the categories 

Appellant argues that the Cejnar fail to teach modifying a configuration item to include the classification of the discovered application and storing in the database, the configuration item as modified. Br. 15-16. Appellant argues that matching detected activities performed by a student and creating a new activity in an activities database if no match can be found is not equivalent to the claimed feature in question. Br. 15. Appellant’s argument is not persuasive because Cejnar further discloses that the new activity entry is updated (i.e., modified) after the newly detected activity (i.e., application) is categorized. ¶ [0107] (“determine if categorization is then possible. If so, the category assigned for the "unknown" application would be that of the corresponding "known" application(s) in the categories database”). The updating of an activities database entry, as taught by Cejnar, is equivalent to modifying a configuration item and storing it in a database. 

Appellant argues that Chekina and McLane fail to cure the alleged deficiencies of Cejnar. Br. 16. Appellant’s arguments are not persuasive for the same reasons as provided above.



Appellant argues that McLane fails to teach that the ML classifier has been trained using a plurality of commands used to invoke execution of the different software applications to classify the different software applications among the plurality of predetermined categories. Br. 16-17. In particular, appellant argues that using feature vectors that indicate the presence of Linux commands is not the same as the claimed feature in question. Br. 17. Appellant’s argument is not persuasive for the following reasons. First, McLean discloses the use of a feature vector to train/generate an ML classifier. Fig. 3, 125, 126 and/or 115. Furthermore, the term “invoke” is defined as to “cause (a procedure) to be carried out.” See https://www.lexico.com/definition/invoke. Since the group of Linux commands in McLane are in the byte code, they are used during execution to carry out the functions of the application. As such, the group of Linux commands can be construed as commands used to invoke execution of the software application.

Ground of Rejection No. 2
Appellant argues with regard to claim 2 and 3 that Gutierrez fails to cure the alleged deficiencies in the respective parent claim. Br. 17-18. Appellant’s arguments are not persuasive for the same reasons as provided above.

Ground of Rejection No. 3
Appellant argues that claim 4 is allowable by virtue of their dependency from their respective parent claim. Br. 18-19. Appellant’s arguments are not persuasive for the same reasons as provided above.
Appellant further argues that Chen and McLean fail to teach selecting an ML classifier based on the attributes of the discovered application contained in a characteristics file. Br. 19-20. In response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In particular, Chen discloses selecting a classifier model (i.e., ML classifier) based on an application type. ¶ [0139]. Chen further discloses that the application type may be determined based on the permissions and APIs of the application. Id. While Chen does not disclose that that the permissions and APIs of the application is determined based on attributes contained in a characteristics file, McLean discloses determining applications characteristics based on attributes contained in a manifest (i.e., characteristics) file, including application permissions (Fig. 6, 610-612; ¶ [0091] et seq) and application APIs (Fig. 7, 710-712; ¶ [0096] et seq).

Ground of Rejection No. 4
Appellant argues with regard to claim 9 that Lee and Schmidtler fail to cure the alleged deficiencies in the respective parent claim. Br. 20-21. Appellant’s arguments are not persuasive for the same reasons as provided above.

Ground of Rejection No. 5
Appellant argues that claims 11 and 17 are allowable by virtue of their dependency from their respective parent claim. Br. 21-22. Appellant’s arguments are not persuasive for the same reasons as provided above.
	Appellant further argues that McLane fails to disclose “a mapping between a respective predetermined category of the plurality of predetermined categories and a respective characteristic file.” Br. 22-23. In particular, appellant argues that a classification associated with each of the application file packages is not equivalent to the claimed feature in question. Id.
	Appellant’s argument is not persuasive because McLane teaches training an ML classifier (Fig. 3) by using a mapping (Fig. 3, 102) between classification data (i.e., predetermine category) (Fig. 3, 103 and/or 212-214) and application file packages (Fig. 3, 104 and/or 202-204). McLane further discloses that the application package file may include a manifest file (i.e., characteristics file). ¶ [0035]. As such, the mapping between the classification data and the application file package includes a mapping between the classification data and the manifest file contained within the application file package. Appellant’s rebuttal is not persuasive because it merely alleges non-equivalence without providing any reasoning or explanation for appellant’s position.

Ground of Rejection No. 6


Ground of Rejection No. 7
Appellant argues with regard to claims 21-23 that Guyon fails to cure the alleged deficiencies in the respective parent claim. Br. 24-25. Appellant’s arguments are not persuasive for the same reasons as provided above.

Ground of Rejection No. 8
Appellant argues with regard to claims 21-23 that Battersby fails to cure the alleged deficiencies in the respective parent claim. Br. 25-26. Appellant’s arguments are not persuasive for the same reasons as provided above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Julian Chang/Examiner, Art Unit 2455                                                                                                                                                                                                        
Conferees:
/DAVID R LAZARO/Primary Examiner, Art Unit 2455                                                                                                                                                                                                        
/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires